Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Besse et al, US 2013/0130964, discloses a cleaning composition comprising 1-20% by weight of a carboxymethyl carbohydrate polymer, 20-85% by weight of sodium carbonate, 2-50% by weight of water, less than 40% by weight of a builder, and 0.5-10% by weight of a surfactant, wherein the composition forms a hydrate solid and has a pH of at least 8 (see abstract and paragraphs 7, 8 and 21).  It is further taught by Besse et al that suitable surfactants include nonionic surfactants (see paragraphs 24-26), and that the composition additionally contains chelating agents (see paragraph 34), bleaching agents (see paragraph 43), fragrances and dyes (see paragraphs 55-56), and thickeners, such as xanthan (see paragraphs 57-62).  Besse et al further discloses that the cleaning composition is in a solid form, such as a tablet or block (see paragraphs 65-70), that the solid block detergents have a mass of about 1-10 kilograms (see paragraphs 70-72), and that the composition is used in automatic warewashing machines in multiple-use form (see paragraphs 72-74).  Specifically, note Examples 1-8 and Tables 1-7.  However, patentee differs from applicant in that Besse et al does not teach or suggest in general a two phase solid composition comprising 1-20% by weight of a carboxymethyl cellulose having a viscosity of 1-5000 cps, a carbonate, and an active cleaning agent, wherein the two phase solid is controlled release, as required by applicant in the instant claims. 
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
April 21, 2022